Judgment modified by affirming with respect to the first cause of action and by reversing and ordering a new trial with respect to the second cause of action, without costs to abide the event, unless the plaintiff stipulates to reduce the judgment entered on the second cause of action to $12,000 with *979interests and costs, in which event the judgment, as so modified, is affirmed, without costs of this appeal. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Breitel, JJ.; Callahan and Breitel, JJ., dissent and vote to reverse and dismiss the complaint upon the ground that the evidence is insufficient to establish that the negligence of the defendants caused the injuries from which decedent died. Settle order on notice.